1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election without traverse of the invention of Group I, claims 1, 4, 5, 7-27, 32, and 33, in the reply filed on August 16, 2021 is acknowledged.
Claims 28-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 16, 2021.
Applicant’s election of the species Klebsiella pneumoniae in the reply filed on August 16, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	The Sequence Listing filed July 1, 2020 is approved.
4.	The drawings filed April 6, 2020 and October 13, 2020 are objected to because Figures 2-9 and 11-16 contain illegible text and/or chemical structures.  In Sheet 6/15 filed April 6, 2020, left-hand side of the sheet, the first occurrence of “(B)” and the occurrence of “(C)” should be deleted.  A SEQ ID NO must be provided for the sequence cy(LLFFA) in Figure 5C and Figure 7B, either in the figures themselves or in the Brief Description of the figures at page 8 of the specification.  See 37 CFR 1.821(d).  In Sheet 8/15 filed April 6, 2020, left-hand side, the first occurrence of “(B)” and the second occurrence of “(A)” should be deleted.  In Figure 11B filed October 13, 2020, upper-left corner, “(B)” is incomplete.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
5.	The disclosure is objected to because of the following informalities:  At page 19, line 33, “Analyses” should be re-submitted in capitalized form.  In Table 1 at pages 38-43 of the specification, a SEQ ID NO must be provided for the 202-amino acid sequence.  See 37 CFR 1.821(d).  The chemical structures at pages 44-45 are in part illegible.  At page 46, lines 1-2, it is believed that “A)” and “B)” should be deleted, because there are not two parts to the chemical structure, and because the specification does not otherwise refer to parts “A)” and “B)” of the chemical structure.  Appropriate correction is required.
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 5, 7-27, 32, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The terminology used in independent claim 1 to define the synthetic peptide ligand appears to be inconsistent.  Claim 1, lines 7-10, states that the candidate peptides are peptide macrocycles with a 5-residue variable region and comprise either an azido group or an alkynyl group.  Claim 1, lines 12-14, then recites that a candidate peptide is what is identified as the synthetic peptide ligand.  Accordingly, claim 1 appears to require the candidate peptides/synthetic peptide ligands to comprise either an azido group or an alkynyl group.  This apparent requirement, however, is inconsistent with the structure of the synthetic peptide ligand recited in dependent claim 33, which does not comprise either an azido group or an alkynyl group.  It is possible that in reciting the product-by-process definition of the candidate peptides, Inventors intended to recite that the candidate peptides are attached to (rather than “comprise”) an alkynyl group or an azido group, and that a candidate peptide, which when attached to an alkynyl group or an azido group forms a triazole linkage with the polypeptide fragment, is identified as the synthetic peptide ligand.  Clarification of the claim terminology is required.  Claims 4 and 5 are dependent upon canceled claim 3, and are therefore incomplete.  It is believed that claims 4 and 5 should instead depend upon claim 1.  At claim 32, lines 2 and 3, the scope of the term “highly expressed” can not be ascertained.  The term “highly” is a relative term, but no standard of reference has been provided, either in the claim, the specification, or the art, with which to determine whether or not a particular expression level is “high” or not and therefore encompassed within the scope of the claim.  The specification at page 25, lines 31-34, defines “high” in terms of increases above basal levels.  However, for a protein to be expressed above basal levels in a microorganism implies that the microorganism is being exposed to special conditions.  The specification and the claims do not describe or recite any such special conditions, which indicates that page 25, lines 31-34, is not really intended to be used to define “highly expressed”.  Clarification of the claim terminology is required.  The interpretation of the chemical structure in claim 33 is unclear.  The chemical structure shows an amino group NH attached to amino acid residue X1.  This indicates that the macrocyclic ring comprises an -NH-N- linkage, which is not typical of macrocyclic rings.  It is questioned as to whether the amino group NH is intended to show the orientation, i.e. amino terminus, of the 5-residue variable region.  If so, it is redundant to the amino acids which are bridged through their side chains by a triazole ring, and which show a carbonyl group and an amino group for attachment to the 5-residue variable region.  Claim 33 is indefinite because it is unclear what constitutes the “17 common amino acids” recited at lines 3-4.  The term “common” is not defined in the specification.  It is unclear if Inventors might be referring to the genetically encoded amino acids, because there are “common” amino acids, e.g., hydroxyproline, which are not genetically encoded. 
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 27 is drawn to a composition comprising the EPI of claim 1.  However, the EPI of claim 1 is inherently a composition.  Accordingly, claim 27 is identical in scope with claim 1, and is an improper dependent claim because it does not further limit the scope of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.	Claims 1, 4, 5, 7-17, 19, 20, 22-27, 32, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species, or by disclosure of relevant, identifying characteristics, e.g., by structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See MPEP 2163(II)(A)(3)(a)(ii), first paragraph. The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. See MPEP 2163(I)(A), second paragraph.
The claims recite an EPI comprising a synthetic peptide ligand in which the synthetic peptide ligand is defined in part by function, i.e. the synthetic peptide ligand must have affinity for an epitope on a target molecule comprised in a target, and in part by structure, i.e. the synthetic peptide ligand comprises a 5-residue variable region, is cyclic, and further comprises a 1,4-substituted-1,2,3-triazole residue or a 1,5-substituted-1,2,3-triazole residue.  In view of the number of potential epitopes, target molecules, and targets; in view of the vast number microorganisms, infectious microorganisms, bacteria, fungal cells and Gram-negative bacteria which exist; in view of the vast number of epitopes which exist for each of these targets; and in view of the claims not specifying what degree of affinity a synthetic peptide ligand must have for an epitope; the function used to define the synthetic peptide ligand embraces a near-infinite number of potential peptide ligands.  Neither the specification nor the prior art of record describes any structure-activity relationship between 5-residue amino acid sequences and the ability to bind to epitopes.  The specification does not provide any guidance or theoretical basis for predicting 5-residue variable regions which might satisfy the claimed functional requirements.  Rather, for just four epitopes, the specification randomly tests a library of approximately 1M peptide macrocycles and identifies only 26 potential synthetic peptide ligands.  See page 44, lines 6-12; page 46, line 3; and page 48, lines 1-9.  This random testing of a large number of peptides to identify only a few potential synthetic peptide ligands for a few epitopes is evidence of a lack of predictability in the art, and is evidence of a lack of any structure-function correlation.  The limited number of specifically identified synthetic peptide ligands is not a representative number of species for the vast number of synthetic peptide ligands generically encompassed by the claims.  At best, the instant application describes a roadmap for producing candidate 5-amino acid residue sequences and then determining which might exhibit the requisite epitope binding.  A patent, however, “is not a reward for the search, but compensation for its successful conclusion.” University of Rochester v. G.D. Searle & Co., 358 F.3d 916, 69 USPQ2d 1886 (Fed. Cir. 2004). For that reason, the written description requirement prohibits a patentee from “leaving it to the... industry to complete an unfinished invention.” Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010). See also Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F3d 1336, 107 USPQ2d 1457 (Fed. Cir. 2013) (the ability to assay for activity in an unpredictable art does not satisfy the requirement for a written description of the actual successful compounds).  Finally, see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 111 U.S.P.Q.2d 1780 (Fed. Cir. 2014) (no adequate written description for claims drawn to an antibody where the antibody is defined functionally, with limited specific examples, and with no structure-function correlation).  For the reasons set forth above, Applicants are not deemed to have completed the invention as currently claimed, and therefore are not deemed to have provided an adequate written description of the invention as claimed.
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 5, 7-10, 22-27, and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/336,276 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘276 application anticipate the instant claims.
The ‘276 application claims EPIs having the same structure and function as are recited in the instant claims.  In the claims of the ‘276 application, the synthetic peptide ligand is cyclic, comprises a 1,4-substituted-1,2,3-triazole residue or a 1,5-substituted-1,2,3-triazole residue, and comprises a 5-amino acid sequence.  The synthetic peptide ligand has affinity for an epitope on a target molecule comprised in a target, in which the target molecule is SARS-CoV-2 protein.  A second ligand with affinity for a second epitope on the target molecule can be attached to the cyclic peptide ligand.  The antibody-recruiting moiety comprises the same epitope and recruits the same functionally defined antibodies recited in instant claims 22-25.
With respect to instant claims 7-10, the cyclic peptide ligand present in EPIs recited in the claims of the ‘276 application also corresponds to Inventors’ synthetic peptide ligand which binds to an epitope on the surface of a target which is a microorganism, an infectious microorganism, a bacterium, a fungal cell or a Gram-negative bacterium.  In view of the vast number of microorganisms, infectious microorganisms, bacteria, fungal cells and Gram-negative bacteria which exist; in view of the vast number of epitopes which exist for each of these targets; and in view of the claims not specifying what degree of affinity a synthetic peptide ligand must have for an epitope; inherently the cyclic peptide ligand present in EPIs recited in the claims of the ‘276 application will have at least some affinity for at least one epitope present in at least one microorganism, infectious microorganism, bacterium, fungal cell, and Gram-negative bacterium to the same extent claimed by Inventors.
	With respect to the identification method steps recited in claims 1 and 32, process limitations do not impart patentability to product-by-process claims where the product is otherwise anticipated by the prior art.  See MPEP 2113.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
11.	Claims 1, 4, 7-10, 27, 32, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Lai et al article (Chemistry - A European Journal.  Volume 24, pages 3760-3767).  The Lai et al article teaches biligands, comprising two macrocyclic rings attached through a (poly)ethylene oxide linker.  Each macrocyclic ring comprises a 1,4-substituted-1,2,3-triazole residue and has the same structure as is recited in instant claim 33.  Each macrocyclic ring comprises a pentapeptide sequence, RSYNK or RRATS, with optional substitution of D-amino acids for some or all of the L-amino acids.  The biligands bind to epitopes on IL-17F.  See, e.g., the Abstract; and Figures 5A, 6B, and 6C.
With respect to claim 1, one of the two ligands can be designated as corresponding to Inventors’ synthetic peptide ligand which binds to an epitope on the surface of a target which is IL-17F.  The other of the two ligands present in the Lai et al article’s biligands can be designated as corresponding to Inventors’ antibody-recruiting moiety, because inherently the other of the two ligands is capable of binding to an antibody which recognizes the ligand.  Note that the rejected claims do not set any limits on the antibody to be recruited.  Further, although the Lai et al article does not intend for its ligands to recruit and/or bind to an antibody, an intended use limitation does not impart patentability to a product claim where the product is otherwise taught by the prior art.  It is sufficient for purposes of anticipation that the other of the two ligands is capable of recruiting an antibody, i.e. that the other of the two ligands possesses the claimed function, even though that function might not be recognized by the applied prior art.
With respect to claims 7-10, one of the two ligands can be designated as corresponding to Inventors’ synthetic peptide ligand which binds to an epitope on the surface of a target which is a microorganism, an infectious microorganism, a bacterium, a fungal cell or a Gram-negative bacterium.  In view of the vast number of microorganisms, infectious microorganisms, bacteria, fungal cells and Gram-negative bacteria which exist; in view of the vast number of epitopes which exist for each of these targets; and in view of the claims not specifying what degree of affinity a synthetic peptide ligand must have for an epitope; inherently one of the two ligands present in the Lai et al article’s biligands will have at least some affinity for at least one epitope present in at least one microorganism, infectious microorganism, bacterium, fungal cell, and Gram-negative bacterium to the same extent claimed by Inventors.  The other of the two ligands present in the Lai et al article’s biligands can be designated as corresponding to Inventors’ antibody-recruiting moiety, because inherently the other of the two ligands is capable of binding to an antibody which recognizes the ligand.  Note that the rejected claims do not set any limits on the antibody to be recruited.  Further, although the Lai et al article does not intend for its ligands to recruit and/or bind to an antibody, an intended use limitation does not impart patentability to a product claim where the product is otherwise taught by the prior art.  It is sufficient for purposes of anticipation that the other of the two ligands is capable of recruiting an antibody, i.e. that the other of the two ligands possesses the claimed function, even though that function might not be recognized by the applied prior art.
	With respect to the identification method steps recited in claims 1 and 32, process limitations do not impart patentability to product-by-process claims where the product is otherwise anticipated by the prior art.  See MPEP 2113.
	Sufficient evidence of similarity is deemed to be present between the biligands taught by the Lai et al article and Inventors’ claimed EPIs to shift the burden to Inventors to provide evidence that the claimed EPIs are unobviously different than the biligands of the Lai et al article.
	A complete copy of the Lai et al article as published is cited in the attached PTO-892 Notice of References Cited, and a copy is provided with this Office action.  While the article was cited in Applicant’s Information Disclosure Statement filed July 24, 2020, only a copy of the Supporting information was included with the Information Disclosure Statement.
12.	Claims 1, 4, 7-10, 22-27, 32, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farrow et al (U.S. Patent Application Publication 2016/0331800).  Farrow et al teach peptide-based Botulinum neurotoxin serotype A capture agents.  The capture agents comprise a macrocyclic ring which comprises a 1,4-substituted-1,2,3-triazole residue and has the same structure as is recited in instant claim 33.  The macrocyclic ring comprises a pentapeptide sequence NYRWL.  The macrocyclic ring is conjugated to, e.g., 5-carboxyfluorescein or dinitrophenyl, which correspond to two of the antibody-recruiting moieties recited in instant claim 25.  See, e.g., the Abstract and Figures 2, 9, 10, and 20. 
	The capture agents illustrated in Figures 2, 10, and 20 of Farrow et al are divalent ligands which bind to two epitopes present on Botulinum neurotoxin serotype A.  See, e.g., paragraphs [0010], [0012], [0038], [0046], and [0056].  Accordingly, these capture agents anticipate both claims 1 and 26.
The macrocyclic ring present in Farrow et al’s capture agents also corresponds to Inventors’ synthetic peptide ligand which binds to an epitope on the surface of a target which is a microorganism, an infectious microorganism, a bacterium, a fungal cell or a Gram-negative bacterium.  In view of the vast number of microorganisms, infectious microorganisms, bacteria, fungal cells and Gram-negative bacteria which exist; in view of the vast number of epitopes which exist for each of these targets; and in view of the claims not specifying what degree of affinity a synthetic peptide ligand must have for an epitope; inherently the macrocyclic ring of Farrow et al will have at least some affinity for at least one epitope present in at least one microorganism, infectious microorganism, bacterium, fungal cell, and Gram-negative bacterium to the same extent claimed by Inventors.
	With respect to the identification method steps recited in claims 1 and 32, process limitations do not impart patentability to product-by-process claims where the product is otherwise anticipated by the prior art.  See MPEP 2113.
	Sufficient evidence of similarity is deemed to be present between the capture agents taught by Farrow et al and Inventors’ claimed EPIs to shift the burden to Inventors to provide evidence that the claimed EPIs are unobviously different than the capture agents of Farrow et al.
13.	Applicant's arguments filed March 3, 2022 have been fully considered but they are not persuasive.
	Claims 1, 4, 5, 7-17, 19, 20, 22-27, 32, and 33 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The examiner agrees with Applicant’s summary of the bulk of the case law discussed at pages 9-11 of the response.  (Cooper v. Goldfarb, 154 F.3d 1321,1327 (Fed. Cir. 1998), discussed in the paragraph bridging pages 9 and 10, concerns conception and reduction to practice as it relates to interference practice, and does not appear to be relevant to issues of written description as present in the instant application.)  The examiner maintains, however, that issues of written description are equally applicable to product-by-process claims.  Product-by-process claims are not exempt from the written description requirement of 35 U.S.C. 112(a).  Further, it must be kept in mind, that because a product-by-process claim is drawn to a product, and not to a selection process, the specification must provide adequate written description for the claimed product, and not for the unclaimed selection process.  Accordingly, Applicant’s reference to “the claimed process” at page 13, lines 6, of the response is inapposite.  Concerning the argument made in the sentence bridging pages 12 and 13 of the response, identifying peptides meeting the claimed limitations according to the invention does require random testing of synthetic peptide ligands.  See, e.g., page 44, lines 6-12, of the specification, which describes a library of approximately 1M peptides which are tested in order to identify synthetic peptide ligands.  The rejection is therefore maintained.
	Concerning the provisional non-statutory double patenting rejection over copending application serial no. 17/336,276 set forth in section 10 above, if this application is otherwise in condition for allowance prior to allowance of the ‘276 application, then the provisional rejection can be withdrawn and this application passed to issue without the filing of a terminal disclaimer in this application.  See MPEP 804(I)(B)(1)(b)(i).
14.	Claims 18 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
June 13, 2022